Citation Nr: 1343077	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter is on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, further development is required before this claim may be adjudicated.  

First, at his hearing before the Board in October 2012, the Veteran stated that he has a pending claim for disability benefits with the Social Security Administration (SSA).  There is no indication in the record that the RO had notice of this fact or that it ever sought to obtain the records associated with this application for benefits.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3) (2013); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, these records must be acquired.

Additionally, at that same hearing, the Veteran stated that his PTSD symptoms have worsened since his most recent VA examination in April 2011.  When a veteran indicates that his service-connected disorder has worsened since his last VA examination, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  Therefore, a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Augusta, Georgia or from any other VA treatment center for the period since March 2011.

If the Veteran has undergone any additional private treatment relevant to the issue on appeal, and the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring the Veteran's authorization.

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

3.  Schedule the Veteran for an examination to determine the current nature and extent of his acquired psychiatric disorder. The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.

The examiner should identify all current manifestations of the Veteran's psychiatric disorder.  To the extent possible, the manifestations of the Veteran's PTSD should be distinguished from those of any other psychiatric disorder found to be present.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, as well as assign a Global Assessment of Functioning (GAF) score for this disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

4.  Thereafter, readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided opportunity to respond. Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


